Citation Nr: 9922506	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION


The veteran had verified military service from November 1985 
to April 1986 and from August 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky and the St. Louis, Missouri VARO.  In a 
September 1995 rating decision, the Louisville VARO continued 
the 10 percent evaluations assigned for lumbosacral strain 
and PTSD.  In a January 1996 rating decision, the St. Louis 
VARO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
shoulder disorder. 

In a June 1996 rating decision, issued during the pendency of 
this appeal, the St. Louis VARO increased the veteran's 
evaluation for lumbosacral strain from 10 percent to 20 
percent.  As the 20 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim for an increased evaluation for this 
disability remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran's testimony from his January 1999 VA Travel Board 
hearing reflects that he wishes to reopen his claim for 
service connection for cubital tunnel syndrome, which had 
previously been denied in a June 1998 rating decision.  This 
matter is therefore referred to the RO for appropriate 
action.

The issues of entitlement to increased evaluations for the 
veteran's service-connected lumbosacral strain and PTSD will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The veteran did not initiate an appeal of the July 1994 
rating decision denying service connection for a left 
shoulder disorder.

2.  Evidence received since the July 1994 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran currently suffers from a left shoulder 
disorder that was incurred as a result of service.

3.  There is competent medical evidence of a nexus between a 
left shoulder disorder and service.

4.  Competent post-service evidence of record indicates that 
there is a direct relationship between the veteran's left 
shoulder disorder and service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied service 
connection for a left shoulder disorder, is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998). 

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a left shoulder 
disorder subsequent to the July 1994 rating decision denying 
this claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of entitlement to service connection for a left 
shoulder disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  A left shoulder disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Louisville VARO initially denied service 
connection for a left shoulder disorder in a July 1994 rating 
decision on the basis that, while the veteran was treated for 
a left shoulder injury in service, his May 1994 VA 
examination report was negative for any left shoulder 
abnormalities.  The veteran was informed of this decision in 
an August 1994 letter.  The Board observes that, in the 
subsequent year, the veteran made no submissions to the RO 
that could be interpreted as a valid Notice of Disagreement 
under 38 C.F.R. § 20.201 (1998).  In May 1995, the Louisville 
VARO did receive a medical report from the veteran showing a 
left shoulder injury, and, in an accompanying letter, the 
veteran indicated that he "hoped this report change your 
mind about my left shoulder injury."  However, this letter 
did not specifically indicate dissatisfaction with the July 
1994 rating decision or a desire to contest the result of 
that decision.  Id.  As the veteran did not file a timely 
appeal of the July 1994 rating decision, that decision is 
final.  38 U.S.C.A. § 7104 (West 1991).  As a result, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the July 1994 rating 
decision.  

The additional evidence includes a VA orthopedic examination 
report dated in December 1995, which contains a diagnosis of 
chronic strain of the left shoulder.  The Board observes that 
this report is new to the record, and, in view of the 
standard for materiality set forth in Hodge, the Board finds 
that this new evidence bears directly and substantially on 
the question of whether the veteran currently suffers from a 
left shoulder disorder that was incurred as a result of 
service.  Accordingly, the veteran's claim for service 
connection for a left shoulder disorder is reopened.

Having reopened the veteran's claim for service connection 
for a left shoulder disorder, the Board observes that the 
next step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that once a 
claim for service connection has been reopened upon the 
presentation of new and material evidence, VA must determine 
whether, based upon all of the evidence of record, the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Only after a determination that the claim is well 
grounded may VA proceed to evaluate the merits of the claim, 
provided that VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991) has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  In view of the Board's 
decision with regard to this claim, the Board finds that no 
prejudice to the veteran will result from considering this 
claim on a de novo basis.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

Having reviewed the evidence of record, the Board finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  In other words, the Board 
finds that the veteran's claim is plausible and capable of 
substantiation.  The Board also finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in light of the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The veteran's service medical records, along with the noted 
medical report dated in August 1991 and received from the 
veteran in May 1994 and again in May 1995, show that, in 
August 1991, he sustained an injury to the left arm and 
shoulder as a result of a misjudgment of "the place to put 
his feet while stepping down."  As a consequence, his work 
duties were restricted for four days.  His September 1991 
separation examination report was negative for any shoulder 
abnormalities.  However, VA treatment records dated in 
September and November of 1993 indicate continued treatment 
for left shoulder pain.  In the "History and Physical" 
section of the September 1993 treatment record, the examiner 
noted that the veteran had a two-year history of left 
shoulder pain, while the November 1993 treatment record 
indicates that the veteran fell in service and subsequently 
had pain and decreased motion of the left shoulder.  VA 
examination reports from May 1994 and December 1995 indicate 
the diagnosis of chronic strain of the left shoulder, 
although these reports provide no information regarding the 
etiology of this disability.  Also, during his January 1999 
VA Travel Board hearing, the veteran reasserted that his 
current left shoulder disability was incurred in service.  

In this case, the medical evidence of record establishes that 
the veteran currently suffers from a left shoulder disorder, 
and the only medical reports of record addressing the 
etiology of this disorder are the VA treatment records dated 
in September and November of 1993, which indicate that the 
veteran's left shoulder disorder had been a problem since his 
period of active duty service.  The Board would point out 
that the August 1991 in-service left shoulder injury is well-
documented in the record.  In short, all of the evidence of 
record addressing the etiology of this disability contains 
findings consistent with the veteran's contention that a 
direct relationship exists between his left shoulder disorder 
and service.  38 C.F.R. § 3.303(d) (1998).  Therefore, 
service connection is warranted for this disorder.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened.  Service connection for a left shoulder 
disorder is granted.



REMAND

The Board has reviewed the transcript of the veteran's 
January 1999 VA Travel Board hearing and observes that, 
during this hearing, he reported current treatment for his 
lumbosacral strain and for PTSD at the Mount Vernon, Missouri 
VA Medical Center (VAMC) and the Fayetteville, Arkansas VAMC.  
The Board observes that the most recent reports of VA 
treatment of record, from the Mount Vernon VAMC, are dated in 
March 1996, although the veteran did undergo several VA 
examinations at the Fayetteville VAMC in December 1997.  
Records of the noted treatment for the veteran's lumbosacral 
strain and PTSD should be obtained and associated with his 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VA medical 
centers in Mount Vernon, Missouri and 
Fayetteville, Arkansas and request all 
records of treatment of the veteran since 
March 1996.  All records received by the 
RO should be added to the veteran's 
claims file.

2.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluations for lumbosacral 
strain and PTSD.  If the determination of 
either of these issues remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further consideration.  The RO should 
ensure that the veteran's vocational 
rehabilitation file is associated with 
the claims file at the time when the 
claims file is returned to the Board.

The purpose of this remand is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is so notified by the RO.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

